___________

                                        No. 95-3496
                                        ___________

United States of America,                      *
                                               *
               Appellee,                       *
                                               *    Appeal from the United States
     v.                                        *    District Court for the
                                               *    Eastern District of Arkansas.
Joseph William Folen, IV,                      *
                                               *
               Appellant.                      *

                                        ___________

                        Submitted:      May 30, 1996

                               Filed:   June 4, 1996
                                        ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Joseph William Folen, IV, appeals his conviction following his
conditional guilty plea to conspiring to violate 18 U.S.C. § 842(i), which
prohibits      felons   from    possessing   explosives          that   have   travelled   in
interstate commerce.        We affirm.


     Folen and a friend broke into a storage shed at a quarry in Pulaski
County, Arkansas, and stole explosives.                  After his arrest, Folen pleaded
guilty    to    an   information    charging       him    with   conspiring     "to   possess
explosives which had been shipped or transported in interstate commerce."
Having reserved his right to challenge the constitutionality of section
842(i), Folen moved the court to dismiss the information, citing United
States v. Lopez, 115 S. Ct. 1624, 1634 (1995).                          The district court1
rejected Folen's challenge




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
and   sentenced   him     to    sixty   months    imprisonment      and    three   years    of
supervised release.


        On appeal, Folen argues that Congress has exceeded its power under
the Commerce Clause by continuing to regulate indefinitely the possession
of explosives after they have crossed state lines; and that his conduct,
which occurred entirely within Pulaski County, constituted a local offense
and did not substantially affect interstate commerce.


        The constitutionality of a statute is a legal question we review de
novo.    United States v. Monteleone, 77 F.3d 1086, 1091 (8th Cir. 1996).


        Section 842(i)(1) makes it unlawful for a felon to "possess any
explosive which has been shipped or transported in interstate . . .
commerce."     We hold that section 842(i)(1) is constitutional because its
express    jurisdictional        element    ensures   that   it     regulates      only    the
possession of explosives that have travelled in interstate commerce.                       Cf.
United States v. Bates, 77 F.3d 1101, 1104 (8th Cir. 1996) (upholding 18
U.S.C. § 922(g)(1) because it contains express jurisdictional element
limiting     regulation    to     firearm   possessions      with    explicit      nexus    to
interstate commerce).            The interstate nexus is not dependent upon a
defendant's    personal        interstate   transportation     of    the    explosives      he
possessed.    Cf. United States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995)
(per curiam) (for purposes of 18 U.S.C. § 922(g), interstate nexus is
sufficient where firearm has at some time been in interstate commerce),
cert. denied, 116 S. Ct. 1364 (1996).


        Accordingly, the judgment of conviction is affirmed.




                                            -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-